In our opinion, the verdict of the jury is clearly excessive and may be the result of bias engendered in the minds of the jury by the admission of the evidence concerning so-called “ racket ” and alleged “ shakedown ” conspiracy. The admission of this evidence was clearly improper, as the trial court later conceded in its charge to the jury. On all the facts disclosed it was a close issue whether as a matter of law probable cause was shown. In any event, under all the facts and circumstances disclosed, we hold that the amount awarded was clearly excessive. Judgment unanimously reversed and a new trial ordered, with costs to the appellants to abide the event, unless the plaintiff stipulates to reduce the total verdict to $1,500 in which event the judgment is affirmed, with costs to the appellants. Settle order on notice. Present — Peek, P. J., Dore, Cohn, Callahan and Botein, J J.